Citation Nr: 0400884	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to assignment of a disability rating in excess of 
50 percent for service-connected Post-Traumatic Stress 
Disorder (PTSD).


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1969 to 
November 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2001, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in December 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran originally requested a hearing at the Albuquerque 
RO but the veteran later cancelled the hearing.


FINDING OF FACT

The veteran's service-connected PTSD is characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a depressed mood, 
anxiety, irritability with others, some sleep impairment, 
impairment of short and long term memory, some impairment of 
judgment and disturbances of motivation and mood, and some 
suicidal ideation, but without deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 
38 C.F.R. §§  4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating evaluation for Post Traumatic Stress 
Disorder.  Specifically, a June 2001 RO letter, a July 2003 
RO letter, and the August 2002 statement of the case informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought and advised him of 
the types of evidence VA would assist him in obtaining as 
well as his responsibilities in connection with his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that the assistance to the veteran 
provisions of VCAA have been met.  The claims file includes 
service medical records and VA medical records, including the 
reports of VA examinations in February and August 2001.  In 
his substantive appeal the veteran requested that the RO 
obtain his medical records from the Las Cruces and El Paso VA 
Clinics.  The RO obtained these records.  In an August 2003 
statement the veteran explained that he had no additional 
information and nothing further has been identified by the 
veteran as pertinent to his claim.  Under these 
circumstances, the Board finds that no additional action is 
necessary to assist the veteran.  

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Code 9411, PTSD is rated, as follows: 

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002). 

The veteran served in Vietnam and was awarded several 
decorations including the Purple Heart and the Combat Action 
Ribbon.  The veteran's service medical records are negative 
for any complaint, treatment or diagnosis of any psychiatric 
problems.  In a February 2001 VA medical examination, the 
veteran was diagnosed with PTSD as manifested by an irritable 
and anxious mood with complaints of nightmares and difficulty 
sleeping.  At the examination, the veteran admitted to 
frequent suicidal thoughts and death wishes but had no 
current suicide plans.  The veteran was found to have no 
homicidal plans and no hallucinations or delusions.  The 
veteran did report some episodes of intense fear and visual 
hallucinations while sleeping.  The veteran had a coherent 
thought process, fluent, spontaneous, well articulated 
speech, and was cognitively intact.  There was some 
impairment of short and long-term memory.  His affect was 
reported to be slightly guarded and insight was described as 
partial.  A Global Assessment of Functioning (GAF) score of 
55 was reported.  

The veteran underwent a VA examination for post-traumatic 
stress disorder in August 2001.  The veteran related several 
traumatic incidents that he observed during combat.  He 
reported being steadily employed, but felt nervous because 
his employer had been "laying people off."  The quality of 
his social relationships was reported as good and marital and 
family relationships were reported as "okay." During the 
August 2001 examination, his eye contact and behavior were 
appropriate.  He denied hallucinations, delusions, or current 
suicidal plans.  He had no impairment of thought, his hygiene 
was good, both short and long-term memory was intact, and his 
speech was logical and coherent, but of slowed rate.  The 
veteran's mood was found to be euthymic with constricted 
affect.  There was no evidence of obsessive or ritualistic 
behavior which interfered with routine activities.  There was 
no evidence of panic attacks, but the veteran did report 
bouts of anxiety.  He reportedly slept 8 hours per night.  A 
GAF score of 60 was reported.  

In October 2001 the veteran went to the VA clinic as a walk-
in for an incident where he voiced suicidal ideation while 
intoxicated.  The veteran also reported increasing conflict 
with wife and daughter and depression.  The examiner found 
that the veteran displayed good hygiene, normal and coherent 
speech, normal thought processes, denied current suicidal 
ideation or homicidal plans, denied hallucinations or 
delusions, and maintained good eye contact and orientation.  
The veteran's mood was dysphoric with congruent, sad affect.  
A GAF score of 55 was reported. 

In the veteran's substantive appeal he specifically asked the 
VA to obtain his clinic records from the Las Cruces and El 
Paso facilities.  These records show that from March 2002 
through December 2002, the veteran was seen several times by 
a VA medical health examiner for 45 minute to an hour 
sessions.  In March of 2002 the veteran reported having a 
couple episodes with flashbacks that caused strange behavior 
that occurred when he was drunk.  In June 2002 the veteran 
had a nightmare in which his wife claimed that he thrashed 
about and screamed.  However, in July 2002 the veteran was 
doing better in his relationship with his daughter and in 
December 2002 he reported that his nightmares were not as bad 
as before.  During these visits the veteran was appropriately 
dressed, alert, attentive, coherent and denied 
hallucinations, delusions or suicidal ideations.          

It is readily clear from the evidence of record that the 
veteran suffers significant impairment due to his PTSD.  
However, it also appears that the currently assigned 50 
percent rating fully contemplates the resulting impairment.  
VA examination and clinical records document problems with 
anxiety and depression.  The evidence also shows that the 
veteran is occasionally irritable around others.  However, 
these symptoms are listed among the criteria for a 50 percent 
rating.  Likewise, at the time of some examinations there has 
been evidence of impairment of memory, but this is also 
listed among the criteria for a 50 percent rating.  The 
veteran has admitted to some suicidal thoughts (which is 
listed under the criteria for a 70 percent rating), but 
medical records routinely show that he has denied any 
suicidal plans.  

The record also shows that the veteran continues in a thirty-
year marriage, continues his relationship with his children, 
and maintains full time employment.  The veteran does not 
have an inability to establish and maintain effective 
relationships, as demonstrated by his close relationship with 
his wife and children.  Additionally, none of the medical 
evidence demonstrates that the veteran suffers from 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  It is clear to the Board 
that the vast majority of his PTSD symptoms fall within the 
criteria for a 50 percent rating, not the next higher rating 
of 70%.  In this case, there is some social and occupational 
impairment due to his depressed and anxious mood but the 
veteran is generally functioning satisfactorily.  There is no 
evidence of more severe impairment to warrant a 70 percent 
disability rating.

The Board also believes that the reported GAF scores show 
that the veteran's disability picture falls within the 
criteria for a 50 percent rating.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 51-60 
score indicates "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
The reported GAF scores appear to fall within the 51-60 range 
for moderate symptoms, rather than the next higher range of 
41-50 which is assigned for serious symptoms which are 
contemplated by the VA rating criteria for the next higher 
rating of 70 percent.  In other words, the Board finds that 
the GAF scores assigned by medical personnel who have had the 
opportunity to observe and examine the veteran fully support 
a finding that the criteria for a rating in excess of the 
current 50 percent are not met. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



